DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 12/22/2021. Claims 6 is cancelled. Claim 9 newly added.  Claims 1-5, and 7-9 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/284,429.

             Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 

    Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive:
Applicants respectfully submits on pages 6-10 of remarks filed on 12/22/2021 that the '538 application fails to disclose at least that when an invalidation reason occurs, the particular second public key certificate includes an invalidation reason occurrence time or an end time of the second validity period indicating the invalidation reason occurrence time, as recited in amended Claim 1.  Rather, the '538 application merely discloses a revocation certificate that includes a compromised date, but fails to disclose a public key certificate that includes the compromised date. In particular, the '538 application discloses the creation of a different certificate (a revocation certificate) from the public key certificate, and does not disclose a public key certificate that includes the date at which the revocation certificate was issued. 

Examiner respectfully disagrees with applicant argument for claim 1 filed on 12/22/2021 on pages 6-10 of remarks. 

Examiner Note: It should be noted that the limitation has an optional language term “OR” which give the examiner an option to choose which limitation to map. Examiner has chosen the limitation wherein recites:  an end time of the second validity period indicating the invalidation reason occurrence time.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that the compromised date indicates when the certificate was compromised and is invalidated. Examiner maintains his rejection.

Bowen throughout his application indicates expiry date of the long-duration or short-duration certificate [¶¶29-30, 33, 38-39] and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when the expiry date expires (end time for the certificate), the certificate will be invalid.

Furthermore, Fukida Kenichiro throughout his application indicates validity period of certificate expired [ ¶39, For example, the certificate verification unit 118 determines whether or not the validity period of the certificate received from the encryption processing unit 116 has expired…. the certificate verification unit 118 determines whether or not the certificate has been revoked. For example, referring to the CRL storage unit 208 included in the certificate authority module 200, if the identification information of the certificate is registered in the CRL, it is determined that the certificate has been revoked], and [¶¶37, 39], and [ ¶40, For example, as shown in FIG. 3A, the period from the present to the expiration date is divided into N periods, and each period represented by arrows tl, t2, t3, .... TN is set as the respective validity period. Generate individual certificates].




Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over foreign application JP2017537548 (filed in IDS 04/19/2021) issued to Bowen and in view of a foreign application JP2010081154 (filed in IDS 04/19/2021) issued to Fukida Kenichiro.
Regarding claim 1, Bowen discloses an information processing apparatus comprising processing circuitry configured to: store a first public key certificate and a plurality of second public key certificates in memory [¶9, in this manner, an entity can obtain a plurality of short-term digital certificates from a certificate authority service based on a previously issued 
 the first public key certificate including at least a first validity period, a signature, and a public key [¶11, In some embodiments, the long-term digital certificate is an X. 509 certificate that can define an issuer of a digital certificate, a validity period for a certificate, a subject (e.g., a customer), a public encryption key of a subject, and a digital signature of the certificate authority service]; and
 the plurality of second public key certificates being generated by updating the first public key certificate [¶9, In this manner, an entity can obtain a plurality of short-term digital certificates from a certificate authority service based on a previously issued long-term digital certificate without the need for a large-scale verification process that is performed prior to issuing each short-term digital certificate], and [¶12, In an embodiment, the request ensures that certificate authority service 102 has issued one or more short-term digital certificates to the same entity as certificate authority service 102 originally issued a long-term digital certificate]; and
Each of the plurality of second public key certificate including at least a signature and  a second validity- period  that is within the first validity  period and shorter than the first validity period,  wherein a plurality of second validity periods included in the plurality of second public key certificates are mutually different [¶13, Once the certificate authority service 102 confirms the identity of the customer that provided the request, it may evaluate the long-term digital certificate and determine a remaining validity period for the digital certificate. The certificate authority service 102 may utilize this information to establish a valid period that may be defined in one or more short-term digital certificates. By way of example, if a remaining lifetime for a long-term digital certificate is 3 months, certificate authority service 102 may issue 
	receive specific information of the first public key certificate [¶12, upon receiving the request from the one or more customer servers 104, the certificate authority service 102 may evaluate the long-term digital certificate to confirm the identity of the customer and ensure that the long-term digital certificate is still valid], and [¶26].
and transmit, to a transmission source of the specific information a particular second public key certificate of the plurality of second public key certificate that includes the second validity period in which a start time of the second validity period is before a current time and generated from the first public key certificate specifies by the received specific information 
Even though Bowen discloses this limitation as: [¶28, Once certificate authority service 304 authenticates customer 302 through use of long-term digital certificate 306, certificate authority service 304 may generate one or more short-term digital certificates 308 and issue them to customer 302. These one or more short-term digital certificates 308 may be similar to the long-term digital certificate 306, except for a few alternative entries. As an example, as illustrated in FIG. 3, a validity period for a short-term digital certificate 308 is less than a predetermined validity period in a long-term digital certificate 306. For example, certificate authority service 304 may define a start date equal to the date at which short-term digital certificate 308 was generated. Alternatively, a start date for short-term digital certificate 308 may be defined as a date that is slower than the date of issuance of short-term digital certificate 306 to customer 302 and prior to a predetermined expiration date in long-term digital certificate 308].

wherein when an invalidation reason occurs, the particular second public key certificate includes an invalidation reason occurrence time or an end time of the second validity period indicating the invalidation reason occurrence time
Bowen throughout his application indicates expiry date of the long-duration or short-duration certificate [¶¶29-30, 33, 38-39] and It would have been obvious to one of ordinary skill 
Furthermore, Fukida Kenichiro throughout his application indicates validity period of certificate expired [ ¶39, For example, the certificate verification unit 118 determines whether or not the validity period of the certificate received from the encryption processing unit 116 has expired…. the certificate verification unit 118 determines whether or not the certificate has been revoked. For example, referring to the CRL storage unit 208 included in the certificate authority module 200, if the identification information of the certificate is registered in the CRL, it is determined that the certificate has been revoked], and [¶¶37, 39], and [ ¶40, For example, as shown in FIG. 3A, the period from the present to the expiration date is divided into N periods, and each period represented by arrows tl, t2, t3, .... TN is set as the respective validity period. Generate individual certificates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen with the teaching Kenichiro in order to generate a plurality of certificates having different validity periods, The certificate generation unit  may determine a validity period of each of the plurality of certificates so that at least one certificate is valid at an arbitrary time period between the current time and the expiration time[ Kenichiro, ¶¶39-40].
Regarding claim 2, Bowen discloses  wherein the processing circuitry is further configured to store, in the memory first public key certificate and the particular second pubic key certificate  which are received from a management server that generates the first public key certificate and the second public key certificate [¶22, If the management 
Regarding claim 4, Bowen discloses  wherein the plurality of second public key certificates stored in the memory and generated from the first public key certificate are mutually different in at least one of the start time of the second validity period and the end time of the second validity period [¶13, Once the certificate authority service 102 confirms the identity of the customer that provided the request, it may evaluate the long-term digital certificate and determine a remaining validity period for the digital certificate. The certificate authority service 102 may utilize this information to establish a valid period that may be defined in one or more short-term digital certificates. By way of example, if a remaining lifetime for a long-term digital certificate is 3 months, certificate authority service 102 may issue a short-term digital certificate having a validity period that does not exceed a remaining 3 month period defined in a long-term digital certificate. Alternatively, the customer may specify, through a request, a desired validity period for a short-term digital certificate, unless the remaining lifetime of the provided long-term digital certificate exceeds a desired validity period], and [¶22, Management subsystem 206 may access certificate data store 208 to obtain a digital certificate template that may be used to generate one or more of the requested short-term digital certificates. 
Regarding claim 7, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 8, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 9, wherein when the invalidation reason occurs, the particular second public key certificate includes an end time of a second validity period of a second public key certificate generated last time as the end time of a second validity period of a second public key certificate newly generated after the invalidation reason occurs
Bowen throughout his application indicates expiry date of the long-duration or short-duration certificate [¶¶29-30, 33, 38-39] and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate that when the expiry date expires (end time for the certificate), the certificate will be invalid.
Furthermore, Fukida Kenichiro throughout his application indicates validity period of certificate expired [ ¶39, For example, the certificate verification unit 118 determines whether or not the validity period of the certificate received from the encryption processing unit 116 has expired…. the certificate verification unit 118 determines whether or not the certificate has been revoked. For example, referring to the CRL storage unit 208 included in the certificate authority module 200, if the identification information of the certificate is registered in the CRL, it is determined that the certificate has been revoked], and [¶¶37, 39], and [ ¶40, For example, as shown in FIG. 3A, the period from the present to the expiration date is divided into N periods, and each period represented by arrows tl, t2, t3, .... TN is set as the respective validity period. Generate individual certificates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen with the teaching Kenichiro in order to generate a plurality of certificates having different validity periods, The certificate generation unit  may determine a validity period of each of the plurality of certificates so that at .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over foreign application JP2017537548 (filed in IDS 04/19/2021) issued to Bowen and in view of a foreign application JP2010081154 (filed in IDS 04/19/2021) issued to Fukida Kenichiro and further in view of a foreign application JP2006270646 (filed in IDS 04/19/2021) issued to Kawase Kenji.
Regarding claim 3, wherein the processing circuitry is further configured to transmit to the transmission source, the particular second public key certificate in which the start time of the second Status: Final validity period is before the current time, and an end time of the second validity period is latest among the plurality of second public key certificates generated from the first public key certificate specified by the received specific information.
Even though Bowen discloses this limitation as: [¶28, Once certificate authority service 304 authenticates customer 302 through use of long-term digital certificate 306, certificate authority service 304 may generate one or more short-term digital certificates 308 and issue them to customer 302. These one or more short-term digital certificates 308 may be similar to the long-term digital certificate 306, except for a few alternative entries. As an example, as illustrated in FIG. 3, a validity period for a short-term digital certificate 308 is less than a predetermined validity period in a long-term digital certificate 306. For example, certificate authority service 304 may define a start date equal to the date at which short-term digital certificate 308 was generated. Alternatively, a start date for short-term digital certificate 308 may be defined as a date that is slower than the date of issuance of short-term digital certificate 306 to customer 302 and prior to a predetermined expiration date in long-term digital certificate 308], and [¶¶12, 26].

Bowen, and Kenichiro do not explicitly disclose, however, Kawase Kenji discloses the limitation as: [¶14, if there are a plurality of other electronic certificates determined to be effective here, an electronic certificate satisfying a predetermined condition among the plurality of valid electronic certificates may be selected and the selected electronic certificate may be transmitted to the requesting user. In this case, the predetermined condition may be a condition for selecting one having the latest expiration date of an electronic certificate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen, and Kenichiro with the teaching .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over foreign application JP2017537548 (filed in IDS 04/19/2021) issued to Bowen and in view of a foreign application JP2010081154 (filed in IDS 04/19/2021) issued to Fukida Kenichiro and further in view of a foreign application JP2007028049 (filed in IDS 04/19/2021) issued to Hatano Yoshiaki.
Regarding claim 5, Bowen, and  Kenichiro  do not explicitly disclose, however, Hatano Yoshiaki discloses wherein at least one of  the second public key certificates stored in the memory further includes a next update time of the first public key certificate[¶33, For example, when the certificate management server 30 receives the certificate issued by the certificate authority 40 (Step S 3), it may extract the update timing information indicating the next update timing from the certificate and write this update timing information into the management tool, thereby managing the update time of each certificate].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bowen, and Kenichiro with the teaching Hatano Yoshiaki.in order to manage the update time for each certificate by extracting the extracting the update timing information and sending a notification that the update time has come before the update time indicated by the update time information [Hatano Yoshiaki, ¶33].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Entschew (US2013/0318354)[ method for generating a certificate, ¶¶23, 88, 218,300].
Gallant(US2015/0271208)[ management and distribution of security polices in a communication system, ¶¶7, 93].
Kobayashi(US20150318997)[ validity period of the certificate, ¶¶118, 166].
Watanabe(US2008/0313740)[¶¶, 52, 62, 113,  certificate validity and invalidity]
Reilly (US2006/0047951) (¶¶28-30, First CA certificate, second CA certificate, validity period].
Sugano (US8, 924,717) [see Abstract, Claim1].
Takada (US2007/0061576) [see Abstract, ¶30]. 
Corella (US2001/0032310) [Public key validation service, log-term and short-term certificates validity period].
Corella (7, 340, 600) [Abstract, A public key authorization infrastructure includes a client program accessible by a user and an application program.  A certificate authority issues a long-term certificate that binds a public key of the user to long-term identification information related to the user.  A directory stores the issued long-term certificate and short-term authorization information related to the user.  A credentials server issues a short-term certificate to the client.  The short-term certificate binds the public key to the long-term identification information and to the short-term authorization information].
Grajek92009/0228703) [Abstract, valid duration period for a digital certificate, ¶15, long-term and short-term digital certificate].
Holtzman (8, 140, and 843) [claim 15, first and second certificates; and ¶302, the CRL contains in its fields a time for the next update…].
JP4631132B2 [Validity term extension system for digital signature].
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496